Order filed October 29, 2015




                                      In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-15-00260-CR
                                   __________

                      IN RE ERVIN D. WILLCOXSON


                          Original Mandamus Proceeding


                                     ORDER

      Relator, Ervin D. Willcoxson, has brought a mandamus action against the
Honorable Brooks H. Hagler, Judge of the 259th District Court of Jones County,
Texas. He alleges that Judge Hagler has not held a hearing or ruled on a writ of
habeas corpus in which he sought a copy of his trial records so that he could
prepare an 11.07 writ for post-conviction relief. Specifically, Relator requests that
this court compel Respondent to grant his writ filed with the trial court on
August 18, 2015.
      It does not appear that Relator served a copy of his petition for writ of
mandamus on the Respondent or the Real Party in Interest, the State of Texas. The
clerk of this court is forwarding a copy of the petition to the Respondent, as well as
to the attorney of record for the Real Party in Interest. In addition, the Real Party
in Interest is requested to file a response to Relator’s application for writ of
mandamus with this court on or before November 9, 2015. Respondent may also
file a response by that date. In the interim, if this court receives written notice that
Relator’s writ has been ruled on by the trial court, we will deny that part of the
petition for mandamus in which Relator alleged that Respondent failed to rule on
his writ because that specific issue raised by Relator will be moot.



                                                      PER CURIAM


October 29, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2